UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2011 Omnicare, Inc. (Exact name of Registrant as specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 1-8269 31-1001351 (Commission File Number) (I.R.S. Employer Identification No.) 100 East RiverCenter Boulevard Covington, Kentucky41011 (Address of Principal Executive Offices, Including Zip Code) (859) 392-3300 (Registrant’s telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 28, 2011, Omnicare, Inc. issued a press release announcing its financial results for the three months ended March 31, 2011.A copy of the release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. In addition, a copy of the supplemental slides which will be discussed during the Company’s earnings call at 9:30 a.m. Eastern Time on Thursday, April 28, 2011 is attached to this report as Exhibit 99.2 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of Omnicare, Inc., dated April 28, 2011. Supplemental slides provided in connection with the first quarter 2011 earnings call of Omnicare, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNICARE, INC. By: /s/John L. Workman John L. Workman President and Chief Financial Officer Dated:April 28, 2011 INDEX TO EXHIBITS Exhibit NumberDescription of Exhibit Press Release of Omnicare, Inc., dated April 28, 2011 Supplemental slides provided in connection with the first quarter 2011 earnings call of Omnicare, Inc.
